DETAILED ACTION
Claim Status
	Applicant’s amendment filed December 11, 2020 have been entered. Claims 4, 17 and 19 are cancelled. Claims 26-27 have been newly added. Claims 1-3, 5-16, 18 and 20-27 are pending. Claims 14, 16 and 20-25 are withdrawn. Claims 1-3, 5-13, 15, 18 and 26-27 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note Regarding Applicant’s Amendment
Claims 14, 16 and 20-25 are currently withdrawn. However, Applicant has not included the text of the withdrawn claims in the amendment filed December 11, 2020. MPEP 714(II)(C) states that “[T]he text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended. The text of pending claims not being currently amended, including withdrawn claims, must be presented in clean version, i.e., without any markings. Any claim presented in clean version will constitute an assertion that it has not been changed relative to the immediate prior version except to omit markings that may have been present in the immediate prior version of the claims. A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented.


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, 15 and 17-19, in the reply filed on June 2, 2020 is acknowledged.  The traversal is on the ground(s) that examination of all the claims can be made without serious burden. For example, a search for the promoters of group I will likely produce references applicable to the other groups.  This is not found persuasive because as indicated in the restriction requirement mailed May 22, 2020, there is examination burden because the groups have a different status in the art in view of their classification. Additionally, finding a reference describing the recited promoters of claim 1, would not necessarily mean that such reference is applicable, for example, to making vaccines as recited in group V.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14, 16 and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 2, 2020.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Specification - withdrawn
Objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of Applicant’s amendment to the specification. 

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-13, 15 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to the claims deleting recitations in parentheses and cancelation of claims 17 and 19.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3, 5-6, 8, 10-13, 15, 18 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1 and 2 to recite % identities to SEQ ID NOs: 1 and 2, as well as cancelation of claims 4, 17 and 19, and addition of claims 26-27.
Claims 1-3, 5-6, 8, 10-13, 15, 18 and 26-27 are directed to a genus of promoters comprising sequences having at least 70% identity to SEQ ID NOs: 1 and 2 and a genus of derivatives of eukaryotic cells. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the 
In the instant case, the claims encompass a genus of promoters comprising sequences having at least 70% identity to SEQ ID NOs: 1 and 2 and a genus of derivatives of eukaryotic cells, lacking a structural limitation. The specification describes that promoter fragments have a sequence identity of 70% to SEQ ID NOs: 1 and 2 (paragraphs [0020]-[0021]). The specification only describes SEQ ID NOs: 1 and 2. The specification does not show any derivatives of the eukaryotic cell lines claimed. The specification does not show any other promoter having at least 70% identity to SEQ ID NOs: 1 and 2, or derivatives of eukaryotic cells, nor does it provide any information regarding the structure of any other promoter that maintains promoter activity. The specification fails to describe any additional species by any relevant, identifying characteristics or properties other than by functionality (% identity or cell line derivative).
The claims encompass a large genus of promoters comprising sequences having at least 70% identity to SEQ ID NOs: 1 and 2 and of derivatives of eukaryotic cells, which are structurally/functionally unrelated.  A sufficient written description of a genus of promoters comprising sequences having at least 70% identity to SEQ ID NOs: 1 and 2 and a genus of derivatives of eukaryotic cells may be achieved by a recitation of a representative number of fragments or derivatives, or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of promoters comprising sequences having at least 70% identity to SEQ ID NOs: 1 and 2 and a genus of derivatives of 
Because the specification only discloses two specific promoter fragments and no examples of cell line derivatives of the genus, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.
Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. Applicant argues that the recitation of promoters having at least 70% identity to SEQ ID NOs: 1 or 2 provides ample clarity regarding the claimed subject matter.
However, the specification only teaches SEQ ID NOs: 1 and 2, and provides no teachings regarding any sequence having at least 70% identity to said promoter sequences. Therefore, Applicant has not sufficiently described the genus of promoters claimed. Accordingly, the rejection is still deemed proper and is therefore maintained.

Claim Rejections - 35 USC § 112 – new rejections necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-13 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 2 to add the term “such as” in line 9 and addition of claim 27.
Regarding claim 2 (claims 3, 5-13 and 27 dependent therefrom), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 and 26-27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by Applicant’s amendment to claims 1 and 2 to eliminate the recitation of fragments, as well as addition of claims 26-27. Claim 1 and 2 require a promoter sequence having at least 70% identity to SEQ ID NOs: 1 or 2. SEQ ID NOs: 1 and 2 are promoter sequences . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101 – withdrawn in view of Applicant’s amendment
Rejection of claims 17 and 19 under 35 U.S.C. 101 because the claimed recitation of a use is withdrawn in view of Applicant’s amendment to canceling claims 17 and 19.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 15 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Madin et al. (Established Kidney Cell Lines of Normal Adult Bovine and Ovine Origin; Proceedings of the Society for Experimental Biology and Medicine, Vol. 98, No. 3, pp. 574-576, published: July 1, 1958) is withdrawn in view of Applicant’s amendment to claim 15 to require the recited promoter. 

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 5-13, 15, 18 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 18 and 20-21 of U.S. Patent No. 10,619,169. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1 and 2 and addition of claims 26-27. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in claims 1-3, 5-13, 15, 18 and 26-27 is also encompassed by claims 1-10, 18 and 20-21 of U.S. Patent No. 10,619,169, namely a promoter sequence, expression cassette or vector comprising promoter sequences of SEQ ID NOs: 1-4.

Claims 1-3, 5-13, 18 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,626,414. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1 and 2 and addition of claims 26-27. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in claims 1-3, 5-13, 18 and 26-27 is also encompassed by claims 1-19 of U.S. Patent No. 10,626,414, namely a promoter sequence, expression cassette or vector comprising promoter sequences of SEQ ID NOs: 1-4.

s 1-3, 5-13, 15, 18 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 24-26 of U.S. Patent No. 10,329,586. This rejection is maintained but has been modified to address Applicant’s amendment to claims 1 and 2 and addition of claims 26-27. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in claims 1-3, 5-13, 15, 18 and 26-27 is also encompassed by claims 1-16 and 24-26 of U.S. Patent No. 10,329,586, namely a promoter sequence, expression cassette or vector comprising promoter sequences of SEQ ID NOs: 1-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636